HAWKINS, Circuit Judge.
Because the adverse credibility determination of the Immigration Judge (“IJ”) against Petitioner Seetal Singh (“Singh”) is not supported by substantial evidence, I would grant the petition for review.
Singh testified that he joined the All India Sikh Student Federation (“AISSF”) and was subsequently arrested and beaten on six different occasions due to his affiliation. The government offered not a shred of evidence to contradict Singh’s testimony in this regard. Singh did display some confusion or lack of knowledge about the political process and the purpose of certain rallies he attended, leading the IJ to disbelieve Singh’s testimony. But this confusion or lack of knowledge simply does not go to the heart of Singh’s asylum claim, *647which involved detailed descriptions of his detentions, beatings, and interrogations at the hands of the Indian police following AISSF activities. See Singh v. Ashcroft, 301 F.3d 1109, 1111 (9th Cir.2002). Also, the IJ engages in pure and improper speculation to conclude that Singh could not have been persecuted for being a member of AISSF simply because Singh’s depth of knowledge about the organization was limited. See Lopez-Reyes v. INS, 79 F.3d 908, 912 (9th Cir.1996). Such profoundly suspect reasoning cannot justify an adverse credibility finding.
The IJ also pointed to Singh’s confusion over certain, specific dates that events occurred. The record shows that, in each instance, Singh corrected himself and explained his confusion. The IJ did not address these explanations and the failure to do so means these reasons cannot support an adverse credibility finding. See Hakeem v. INS, 273 F.3d 812, 816 (9th Cir.2001); Garrovillas v. INS, 156 F.3d 1010, 1013 (9th Cir.1998). Further, even if these discrepancies were left unexplained, they are minor, reveal nothing about Singh’s fear for his safety, and cannot form the basis of an adverse credibility finding. See Bandari v. INS, 227 F.3d 1160, 1166 (9th Cir.2000).
Because there is not substantial evidence in the record to support the IJ’s determination that Singh’s account lacked credibility, I would remand for further proceedings under INS v. Ventura, 537 U.S. 12, 16, 123 S.Ct. 353, 154 L.Ed.2d 272 (2002) (per curiam).